     Case 7:08-cr-00023-O Document 117 Filed 04/14/20              Page 1 of 1 PageID 1424



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §           Criminal Action No. 7:08-cr-023-O
                                                 §
LARRY DONNELL SMITH                              §

                                             ORDER

         Before the Court is Larry Donnell Smith’s letter requesting compassionate release to home

confinement due to his medical conditions and the Covid-19 pandemic. ECF No. 115. Construing

the letter as a motion for compassionate release, the Court finds and orders as follows:

         Rule 11, Federal Rules of Civil Procedure, requires that a motion be signed by an attorney

or by a party proceeding pro se. Smith’s motion for compassionate release is not signed and

therefore shall be stricken from the record. See Fed. R. Civ. P 11(a). Smith may resubmit his

motion after exhausting administrative remedies through the Bureau of Prisons. See 18 U.S.C.

§ 3582(c)(1)(A) (requiring exhaustion of administrative remedies); United States v. Chambliss, 948

F.3d 691, 693-93 (5th Cir. 2020).

         Accordingly, the motion for compassionate release (ECF No. 115) is hereby STRICKEN

from the record of this case.

         SO ORDERED this 14th day of April, 2020.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE
